Per Curiam.

Orders reversed, with $20 costs and disbursements, and motions
to dismiss granted, with leave to plaintiff to serve an amended complaint setting forth facts showing the misconduct complained of and approximate dates thereof. The circumstances warrant the requirement of factual statement of excessive salaries and other alleged misconduct in order to establish a cause of action (Kalmanash v. Smith, 291 N. Y. 142, 154-155; Loew v. Interlake Iron Corp., 270 App. Div. 858; Smith v. Bailie, 44 N. Y. S. 2d 217, affd. 266 App. Div. 950; Rous v. Carlisle, 261 App. Div. 432, affd. 290 N. Y. 869).
In addition, we are of the opinion that the question of plaintiff’s ownership of this stock should be resolved before any examination before trial is ordered in this action.